              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION

                                                    CV-18-69-GF-BMM
 MONTANA WILDLIFE
 FEDERATION; THE WILDERNESS
 SOCIETY; NATIONAL AUDUBON
 SOCIETY; NATIONAL WILDLIFE
 FEDERATION; and MONTANA                                   ORDER
 AUDUBON,

                Plaintiffs,

      vs.

 RYAN ZINKE, in his official capacity
 as Secretary if the Interior; DONATO
 JUDICE, in his official capacity as
 Montana Bureau of Land Management
 Deputy State Director; UNITED
 STATES BUREAU OF LAND
 MANAGEMENT; and UNITED
 STATES DEPARTMENT OF THE
 INTERIOR,

                Defendants,



                                   ORDER

     The State of Montana has filed an unopposed motion for leave to intervene.

     IT IS ORDERED that the State of Montana’s request for leave to intervene

is GRANTED




                                        1
     IT IS ALSO ORDERED that the Court requires consolidated briefing for the

intervenor states of Montana and Wyoming.

     DATED this 15th day of January, 2019.




                                      2
